Citation Nr: 0638380	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-25 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for right heel spurs.

3.  Entitlement to a disability rating in excess of 10 
percent for left heel spurs.

4.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left fifth finger.

5.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
March 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied an increased evaluation for traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling, and compensable evaluations for heel spurs of both 
feet, the residuals of a fracture of the left fifth finger, 
and the residuals of a fracture of the left great toe.  By a 
rating action dated in August 2003, the veteran was assigned 
separate 10 percent disability ratings for right heel spurs 
and left heel spurs, effective from December 2001 (date of 
claim).

The issues of entitlement to disability ratings in excess of 
10 percent for spurs of both heels and a compensable 
evaluation for the residuals of a fracture of the left great 
toe are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Considering pain and functional loss due to pain and 
reduced endurance, the veteran's right knee disability has 
been manifested by x-ray evidence of arthritis and a range of 
motion from 0 to 77 degrees; however, there are no objective 
findings of subluxation or instability.

2.  The evidence does not reasonably show that the veteran's 
left fifth finger disorder is manifested by ankylosis or a 
functional loss equivalent to amputation of that digit.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006).

2.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2002), Diagnostic Codes 5227, 5230 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letters dated in March 2002, November 2003, and March 
2006.  The RO's notice letters informed the veteran that he 
could provide evidence to support his claims for increased 
ratings or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The VCAA notice mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the Palo Alto VA Medical Center (VAMC).  No other VA or 
non-VA medical records have been identified.  The veteran has 
been afforded multiple VA examinations for the purpose of 
determining the nature and severity of his service connected 
disabilities.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Finally, a review of the record shows that additional medical 
evidence (a February 2006 VA examination report) has been 
received since the RO last considered the issues on appeal.  
When the AOJ receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case (SOC) or supplemental 
statement of the case (SSOC), it must prepare an SSOC 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2006).  
However, a generation of an SSOC is only required when the 
received evidence is pertinent to the issues on appeal.  In 
this case, the evidence received contained no findings with 
regard to the veteran's right knee or left fifth finger, 
which are the issues currently being considered by the Board.  
The preparation of an SSOC was therefore not necessary.



Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Right knee

The veteran is service-connected for traumatic arthritis of 
the right knee.  Traumatic arthritis is rated based on 
limitation of motion of the joint affected as arthritis, 
degenerative.  See 38 C.F.R. § 5010 (2006).  However, the 
March 1996 rating decision that awarded the veteran the 10 
percent disability rating for his right knee disability shows 
that the rating was assigned for instability under Diagnostic 
Code 5257.

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R.§ 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R.§ 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 
C.F.R.§ 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A review of the record shows that the veteran has 
degenerative changes in his right knee.  A March 2005 X-ray 
report describes the veteran as having a "minor 
abnormality" of the right knee.  Specifically, the veteran 
had narrowing of the lateral joint space compartment with 
periarticular sclerosis and marginal osteophyte formation.  
There was no evidence for chondrocalcinosis or joint 
effusion.  No acute fractures or subluxations were 
identified.

The limitation of motion caused by the veteran's right knee 
is not so significant as to warrant a higher (20 percent) 
disability rating.  At his April 2002 VA examination, range 
of motion of the right knee was from 5 to 90 degrees.  The 
examination report did not address functional impairment.  
Outpatient treatment records from the Palo Alto VAMC do not 
show any worse findings.  Indeed, progress notes dated in 
September 2001 and February 2004 describe the veteran has 
having a full range of motion of the right knee.

When he was examined in March 2005, the veteran reported 
chronic knee pain.  He had some local tenderness in the 
infrapatellar area.  There was mild crepitus over the knee 
with passive motion.  He had an active range of motion of the 
right knee from zero to 110 degrees.  With regard to the 
"DeLuca factors," the examiner stated that the veteran 
would experience a 30 percent decrease in function secondary 
to reported pain and endurance.  

In view of the foregoing evidence, to include a review of the 
above referenced VA treatment records, the Board finds that 
the veteran is not entitled to a 20 percent disability rating 
under Diagnostic Code 5260 since leg flexion has not been 
shown to be limited to 30 degrees or less.  Similarly, the 
veteran is not entitled to a higher (20 percent) evaluation 
under Diagnostic Code 5261 since leg extension has not been 
shown to be limited to 15 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran has reported pain on use and 
lack of endurance of his right knee, and that that pain 
results in increased functional impairment of the knee.  
These complaints have been duly considered as a basis for an 
increased evaluation.  The March 2005 VA examination 
indicated that the veteran would experience an approximately 
30 percent decrease in function due to pain and reduced 
endurance.  Such a decrease would calculate to flexion 
limited to 77 degrees, which is still well short 30 degrees 
necessary to assign a 20 percent rating.  Indeed, the 
veteran's 77 degrees of flexion would not even support a 10 
percent rating under Diagnostic Code 5260.  In other words, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a rating higher than 10 percent for the 
veteran's right knee disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension was full on the 
veteran's most recent examination.  A separate compensable 
evaluation for loss of extension, which necessitates 
extension limited to 10 degrees, is not warranted.  To assign 
two, separate compensable ratings for each knee solely based 
on painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).

Here, although the veteran's 10 percent rating was assigned 
under Diagnostic Code 5257, the medical evidence of record 
does not show objective findings of instability or 
subluxation.  The reports of the VA examinations conducted in 
April 2002 and March 2005 both indicated that there was no 
instability of the right knee.  The VA outpatient treatment 
records are also negative in this respect.  Thus, while there 
is evidence of arthritis by x-ray and limitation of motion of 
the right knee, there is no evidence to support the 
assignment of a compensable disability rating under 
Diagnostic Code 5257, which requires, at a minimum, evidence 
of slight subluxation or lateral instability.  The assignment 
of separate compensable evaluations in accordance with 
VAOPGCPREC 23-97 is therefore not for application.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for traumatic arthritis of the right knee is 
not warranted.

Left fifth finger

The veteran's service-connected left finger little disability 
is evaluated under Diagnostic Code 5227.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, including, 
effective August 26, 2002, the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for a disorder of the little 
finger.  However, the schedule indicated that extremely 
unfavorable ankylosis would be rated as amputation under 
Diagnostic Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the fifth 
finger, it is necessary to evaluate whether motion is 
possible to within two inches (5.1 centimeters) of the median 
transverse fold of the palm.  See 38 C.F.R. § 4.71 and 4.71a, 
Multiple Fingers: Favorable Ankylosis (2002).  If the veteran 
is able to do so, the rating will be for favorable ankylosis, 
otherwise unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for a disability of the little (fifth) finger based 
on ankylosis.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2006).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71 
(2006).

The most recent competent evidence of the symptoms/residuals 
of the veteran's left fifth finger disability is provided in 
the March 2005 VA examination report.  At that time,  the 
left fifth finger was observed to lack approximately 1 to 1.5 
centimeters in distance from the mid-palmar crease, which 
represented a decrease in flexion.  There was also prominence 
of the distal interphalangeal joint consistent with arthritic 
change.  The diagnosis was history for fracture of left fifth 
finger with residual mild limitation of motion.  

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  Recognition is given to 
the fact that VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, as noted above, neither the "old" or 
"new" rating criteria provide for a disability rating in 
excess of noncompensable for loss of range of motion or 
ankylosis of fifth (little) finger.  The Court has held that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  A compensable rating for 
loss of range of motion is therefore not warranted.  

The Board has considered other Diagnostic Codes in evaluating 
the veteran's left fifth finger disability.  The veteran's 
left little finger is not ankylosed.  Nevertheless, favorable 
ankylosis would only warrant a noncompensable rating under 
the old and new rating criteria.  There is also no basis for 
finding the severity of the veteran's left little finger 
disability is equivalent to extremely unfavorable ankylosis 
or amputation.  No such level of functional loss has been 
demonstrated.  The Board further notes that there is no 
evidence that veteran's left fifth finger disability results 
in limitation of motion of other digits or interference with 
the overall function of the hand.  Accordingly, a compensable 
evaluation is not warranted under either the old or new 
criteria.

In sum, the preponderance of the evidence is against the 
assignment of an increased evaluations for the veteran's 
service-connected traumatic arthritis of the right knee and 
residuals of a fracture of the left fifth finger.  The Board 
has considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the right knee is denied.

Entitlement to a compensable disability rating for the 
residuals of a fracture of the left fifth finger is denied.





	(CONTINUED ON NEXT PAGE)


REMAND

Following the last SSOC (June 2005) that addressed the issues 
of entitlement to disability ratings in excess of 10 percent 
for spurs of both heels and a compensable evaluation for the 
residuals of a fracture of the left great toe, the veteran 
was afforded a VA examination in February 2006 that included 
range of motion testing of his toes and ankles.  The findings 
of this range of motion testing are clearly pertinent to 
these issues.  As discussed above, 38 C.F.R. § 19.31(b)(1) 
provides that, when an AOJ receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in the SSOC, it must prepare an SSOC 
reviewing that evidence.  The matter must therefore be 
returned to the RO via the VBA AMC for proper consideration 
of this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
July 2004 to present and associate with 
claims file.

2.  After completion of the above and 
undertaking any other development deemed 
essential, the VBA AMC should review the 
new medical evidence and re-adjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


